IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-90,393-03 & 90,393-04


                            EX PARTE AARON LUCAS, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
    CAUSE NOS. 13F0422-005-B & 14F0217-005-B IN THE 5TH DISTRICT COURT
                           FROM BOWIE COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated sexual assault and aggravated kidnapping and

sentenced to two terms of life imprisonment. The Twelfth Court of Appeals affirmed his

convictions. Lucas v. State, Nos. 06-17-00095-CR & 06-17-00096-CR (Tex. App.—Texarkana Apr.

2, 2018) (not designated for publication). Applicant filed these applications for writs of habeas

corpus in the county of conviction, and the district clerk forwarded them to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       In five grounds, Applicant contends that the trial court erred, the evidence is insufficient, and

trial and appellate counsel were ineffective. On January 29, 2020, we dismissed these applications.

See TEX . R. APP. P. 72.1(f). We now reconsider those dismissals on our own motion and deny relief.
                           2



Filed: February 24, 2021
Do not publish